Name: Commission Regulation (EEC) No 1059/84 of 13 April 1984 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/ 12 Official Journal of the European Communities 17. 4. 84 COMMISSION REGULATION (EEC) No 1059/84 of 13 April 1984 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties for the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 1977/83 (2); Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were by Regulation (EEC) No 105/84 (3) last fixed for the period 1 February to 30 April 1984, they must be fixed anew for the period 1 May to 31 July 1984 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas, these have been fixed by Commission Regu ­ lation (EEC) No 1057/84 (4) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been maintained unchanged by the aforementioned Regulation ; whereas it is therefore necessary likewise to maintain unchanged the sluice ­ gate prices and import duties for ovalbumin and lactal ­ bumin fixed by Regulation (EEC) No 1 05/84 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The import duties provided for in Article 2 of Regula ­ tion (EEC) No 2783/75 in respect of the products specified in Article 1 of that Regulation and the sluice-gate prices provided for in Article 5 of that Regulation in respect of the like products shall , for the period 1 May to 31 July 1984, be as shown in the Annex to Regulation (EEC) No 105/84. Article 2 This Regulation shall enter into force on 1 May 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 April 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104 . O OJ No L 195, 19 . 7. 1983, p. 26. (3) OJ No L 14, 17. 1 . 1984, p. 20 . (4) See page 9 of this Official Journal .